EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

SECOND AMENDMENT TO SUPPLY AND RESELLER AGREEMENT

 

This Second Amendment (“Second Amendment”) to the Supply and Reseller Agreement
dated August 12, 2013, is made this 26th day of July, 2016 (“Second Amendment
Effective Date”), by and between LIFE TECHNOLOGIES CORPORATION, a Delaware
corporation, that is a wholly-owned subsidiary Thermo Fisher Scientific, Inc.,
with a principal business address at 29851 Willow Creek Road, Eugene, Oregon
97402, USA (“LTC”) and OXFORD IMMUNOTEC, LTD., a company incorporated under the
laws of England and Wales, with a principal business address at 94C Innovation
Drive, Milton Park, Abingdon, Oxfordshire, OX14 4RZ, United Kingdom (“OI”). LTC
and OI may be referred to individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, LTC and OI entered into a Supply and Reseller Agreement effective
August 12, 2013, which was amended on March 1, 2014 (collectively, the
“AGREEMENT”); and

 

WHEREAS, the Parties have agreed to extend the expiration date of the AGREEMENT
until December 31, 2018 and to establish the purchase price for LTC PRODUCTS for
the remaining duration of the AGREEMENT; and

 

WHEREAS, the Parties have agreed that the LTC PRODUCT will bear a revised label
indicating that it has been manufactured by LTC for OI; and

 

WHEREAS, the Parties have agreed to update LTC’s information for notices under
the AGREEMENT;

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties intending
to be legally bound agree as follows:

 

1.0     Amendment

Numbered paragraph 2.9 of the AGREEMENT shall be deleted in its entirety and
replaced with the following paragraph:

 

2.9     “FIELD OF USE” means use related to the performance of ELISPOT assays
for human in vitro diagnostic applications.

 

Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 1 of 9

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

2.0     Amendment

 

Numbered paragraph 2.13 of the AGREEMENT shall be deleted in its entirety and
replaced with the following paragraph:

 

2.13     “OI TESTING SERVICE” means use of LTC PRODUCT(S) or OI PRODUCT(S) to
perform an ELISPOT test for fee consideration by or on behalf of OI.     

 

3.0     Amendment

 

Clause (d) of numbered paragraph 3.2 of the AGREEMENT shall be deleted in its
entirety and replaced with the following clause:

 

(d) OI’s or its AFFILIATES’ internal research and development relating to OI
PRODUCTS and OI TESTING SERVICES.

 

4.0     Amendment

 

Numbered paragraph 4.5 of the AGREEMENT shall be deleted in its entirety and
replaced with the following paragraph:

 

 

OI acknowledges that LTC PRODUCTS that are commercialized by LTC and its
AFFILIATES primarily as research reagents may not be on the US Toxic Substances
Control Act (TSCA) inventory and are exempt from Pre-Manufacture Notification
(PMN) requirements under TSCA, or similar regulations or government controls in
other jurisdictions. OI shall be solely responsible for obtaining all applicable
regulatory authorizations, consents and licenses, including pre-market
approvals, and OI must comply and require its AFFILIATES and DISTRIBUTORS to
comply with all governmental requirements, including but not limited to, all
applicable laws, statutes, regulations, and treaties, relating to the
manufacture, pre-marking and marketing, sale, performance, storage, shipment,
and distribution of OI PRODUCTS and/or OI SERVICES by or on behalf of OI, and
relating to the performance of OI’s duties and obligations under this AGREEMENT.
LTC or its AFFILIATES shall provide directly to any applicable regulatory
agencies any information or documentation which is reasonably requested in order
for OI or its AFFILIATES to obtain and maintain certifications or regulatory
approvals for the labelling, marketing, sale or distribution of the LTC PRODUCTS
as contemplated by this AGREEMENT.

 

Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 2 of 9

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

 5.0     Amendment

 

Numbered paragraph 7.2 of the AGREEMENT shall be deleted in its entirety and
replaced with the following paragraph:

 

7.2     As noted in Exhibit C (pricing of LTC PRODUCTS), the initial purchase
price may be subject to a standard price increase set forth therein, which
standard price increase shall be separate from, and/or in addition to any price
change resulting from a change in the specifications for such LTC PRODUCT that
is requested by OI pursuant to paragraph 6.3 (modified specifications), and
which standard price changes shall be effective for any shipment that occurs
after the date of implementation thereof.

 

6.0     Amendment

 

Numbered paragraph 16.1 is hereby deleted in its entirety and replaced with the
following:

 

16.1     This AGREEMENT will commence on the EFFECTIVE DATE and, unless
terminated earlier as provided herein, all obligations of LTC or its AFFILIATES
to supply LTC PRODUCTS hereunder shall expire on December 31, 2018 (the “Initial
Term”).

 



Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 3 of 9

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

7.0     Amendment

 

All paragraphs in Article 17 of the AGREEMENT shall be deleted in their entirety
and replaced with the following paragraphs:

 

17.1     Any notices required or permitted to be given under this AGREEMENT
shall be deemed given on the date submitted in writing: (i) personally; or (ii)
by a letter delivered to a courier guaranteeing next day service; or (iii) by
facsimile or E-mail, with confirmation by prepaid first class letter sent the
same day.

 

If to LTC:               THERMO FISHER SCIENTIFIC

Life Technologies

5791 Van Allen Way

Carlsbad, CA 92008

USA

Attention: License Management & Contract Compliance

E-mail: LMCC@thermofisher.com

 

with a copy to:      THERMO FISHER SCIENTIFIC

Life Technologies

29851 Willow Creek Road

Eugene, OR 97402-9132

USA

Attention: Business Development Department

Facsimile: 1-541-335-0354

 

If to OI:                  OXFORD IMMUNOTEC LIMITED

94C Innovation Drive

Milton Park, Abingdon

Oxfordshire OX14 4RZUnited Kingdom

Attention: Peter Edwardson

 

With a copy to:    OXFORD IMMUNOTEC INC.

General Counsel

700 Nickerson Road

Suite 200

Marlborough, MA 01752

USA

 



Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 4 of 9



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL 

17.2     Any Party may change its designated address or other contact
information by notice to the other Party in the manner provided in this Article.

 

 

8.0

Amendment

Exhibit A to the AGREEMENT is hereby deleted in its entirety and replaced with
the attached Exhibit A.

 

9.0

Amendment

Exhibit C to the AGREEMENT is hereby deleted in its entirety and replaced with
the attached Exhibit C.

 

10.0

Amendment

The Label referenced in the Specifications set forth on Exhibit D to the
AGREEMENT will be in accordance with the images set forth in the attached
Attachment 1, which is hereby added to Exhibit D.

 

11.0

Miscellaneous

The terms of the AGREEMENT not specifically modified by this Second Amendment
shall continue in effect, and all references to the AGREEMENT hereinafter shall
refer to the AGREEMENT as amended by this Second Amendment.

 

12.0

Execution by the Parties

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
by their duly authorized representative. This Second Amendment may be executed
in one or more counterparts, each of which will be deemed an original, but all
of which will constitute one and the same instrument. For purposes hereof, the
Parties may sign and deliver this Second Amendment by facsimile transmission or
electronic transmission in Portable Document Format ("PDF"). Each Party agrees
that the delivery of this Second Amendment by facsimile or PDF will be deemed to
be an original.

 



Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 5 of 9



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

  

 

LIFE TECHNOLOGIES CORPORATION

OXFORD IMMUNOTEC LIMITED

              By: /s/ Rolando Brawer    By: /s/ Peter Edwardson     Rolando
Brawer                          Peter Edwardson   Director, Business
Development                Chief Operations Officer                          

 

  Date:  August 9, 2016   Date: 1st August 2016  

 

 

 

 

 



Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 6 of 9



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL 

Exhibit A: AUTHORIZED LTC AFFILIATES (as amended in accordance with the Second
Amendment)

For the purchase of LTC PRODUCTS that will be supplied to OI or its AFFILIATES
in the US, the AUTHORIZED LTC AFFILIATE is:

 

Life Technologies Corporation

A Thermo Fisher Scientific company

3175 Staley Road

Grand Island, NY 14072

USA

 

To Order:

E-mail: CustomMedia@lifetch.com

 

For the purchase of LTC PRODUCTS that will be supplied to OI or its AFFILIATES
in the UK, the AUTHORIZED LTC AFFILIATE is:

 

Life Technologies Limited

A Thermo Fisher Scientific company

3 Fountain Drive

Inchinnan Business Park

Paisley, UK

PA4 9RE

Phone: 0044 141 814 6100

E-mail: mpinquiries-orders@lifetech.com

 

OI FACILITY

Oxford Immunotec Limited

94C Innovation Drive

Milton Park, Abingdon

Oxfordshire OX14 4RZ

United Kingdom

Oxford Immunotec, Inc. 

5846 Distribution Drive

Memphis, TN 38141

USA

 

Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 7 of 9

         

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL 

Exhibit C: Pricing of LTC PRODUCTS1 (as amended in accordance with the Second
Amendment)

 

LTC PRODUCT

2015 Purchase Price to

OI

Minimum

Shipment/Minimum

Order (UNITS

per

shipment/order) 2 

Standard Price

Change

AIM V ® 500 mL

Package in Gibco

Boxy Bottle

[***]

[***]

[***]

AIM V® 50 mL

Custom Pkg. 

[***]

[***]

[***]

1 Subject to the provisions of paragraph 4.1 (source of supply) and Article 7
(pricing)

2 as set forth in paragraph 4.3 (required minimums) of this AGREEMENT

Minimum Annual Purchase 

Beginning in 2013, OI shall purchase from the respective AUTHORIZED LTC
AFFILIATE, a Minimum Annual Purchase of LTC PRODUCTS as set forth in the table
at the end of this paragraph.

 

YEAR

Minimum Annual Purchase

2013

[***]1

2014

[***]1

2015

[***]1

2016

[***]1

2017

[***]1

2018

[***]1

1 Failure to meet these Minimum Annual Purchase amounts for a given YEAR will
incur a [***] percent ([***]%) increase in the price of the LTC PRODUCT for the
following YEAR. For purposes of clarification, in the event OI meets or exceeds
the Minimum Annual Purchase amount for a given YEAR, the price of the LTC
PRODUCT for the following YEAR shall not be subject to an increase.

 

 

 

 



Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 8 of 9



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL 

Exhibit D

 

Attachment 1: Label Images

 

 

[a1.jpg]

[a2.jpg]

 

 

 

 



Oxford Immunotec Second Amendment to

Supply and Reseller Agreement

460508

Page 9 of 9

 

